Name: 93/214/EEC: Commission Decision of 18 March 1993 authorizing the French Republic to permit temporarily the marketing of seed of swede rape not satisfying the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  marketing;  plant product;  means of agricultural production
 Date Published: 1993-04-15

 Avis juridique important|31993D021493/214/EEC: Commission Decision of 18 March 1993 authorizing the French Republic to permit temporarily the marketing of seed of swede rape not satisfying the requirements of Council Directive 69/208/EEC Official Journal L 091 , 15/04/1993 P. 0029 - 0029COMMISSION DECISION of 18 March 1993 authorizing the French Republic to permit temporarily the marketing of seed of swede rape not satisfying the requirements of Council Directive 69/208/EEC(93/214/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Commission Directive 92/107/EEC (2), and in particular Article 16 thereof, Having regard to the requests submitted by the French Republic, Whereas in France the production of swede rape seed satisfying the requirements of Directive 69/208/EEC has been insufficient in 1992 and therefore is not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas France should therefore be authorized to permit for a period expiring on 15 June 1993, the marketing of seed of the abovementioned species of varieties which are included neither in the common catalogue of agricultural plant species nor in the Member States' national catalogues of varieties; Whereas, moreover, other Member States, which are able to supply France with such seed not satisfying the requirements of the said Directive should be authorized to permit the marketing of such seed provided it is intended for France; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to permit, for a period expiring on 15 June 1993, the marketing in its territory of a maximum of 10 tonnes of swede rape seed (Brassica napus L. partim) of varieties rich in erucic acid and low content of glucosinolate, which are included neither in the common catalogue of varieties of agricultural plant species nor in the Member States' national catalogues of varieties. The official label shall state: 'Intended exclusively for France'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territory of a maximum of 10 tonnes of swede rape seed of varieties rich in erucic acid and low content of glucosinolate provided that it is intended exclusively for France. The official label shall state: 'Intended exclusively for France'. Article 3 Member States shall notify the Commission before 31 July 1993 of the quantities of seed marketed in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 18 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 16, 25. 1. 1993, p. 1.